DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on October 28, 2020 and February 7, 2022 have been considered. Initialed copies of Form 1449 are enclosed herewith. 

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-13 in the reply filed on October 25, 2022 is acknowledged.

Status of Claims
This office action is in response to the election of claims on October 25, 2022 for the patent application 17/082,573 originally filed on October 28, 2020. Claims 1-13 are elected without traverse. Claims 14-20 are withdrawn. Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the sheath.” The limitation “an outer sheath” is previously introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the outer sheath”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-13 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim 1 recites the limitation “the cannula needle.” The limitation “a cannulation needle” is previously introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the cannulation needle”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-13 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Allowable Subject Matter
Claims 1-13 contain allowable subject matter. The closest prior art of record is U.S. PG Pub. 2017/0316719 to Cull. Specifically, cull fails to teach the independent claim limitations of “a cannulation electrical circuit conductor, an infiltration electrical circuit conductor, and an insulating layer electrically insulating the cannulation electrical circuit conductor from the infiltration electrical circuit conductor,” as it pertains to the claimed limitation of a “cannulation pad.” Therefore, claims 1-13 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 1-13 stand rejected under 35 U.S.C. § 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715